17 N.Y.3d 754 (2011)
952 N.E.2d 1061
929 N.Y.S.2d 68
2011 NY Slip Op 4771
In the Matter of the Estate of ROCKY H. AOKI, Also Known as HIROAKI AOKI, Deceased.
KEIKO ONO AOKI, Respondent,
v.
KANA AOKI NOOTENBOOM et al., Appellants, et al., Respondent.
No. 182 SSM 22
Court of Appeals of New York.
Decided June 9, 2011.
Holland & Knight, LLP, New York City (Joseph P. Sullivan of counsel), for appellants.
Rosenberg Feldman Smith, LLP, New York City (Richard B. Feldman, Michael H. Smith and McKenzie A. Livingston of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and the certified question answered in the affirmative. We agree with the Appellate Division that Surrogate's Court did not abuse its discretion by setting a December *755 2009 deadline for the completion of discovery and limiting the identity and number of individuals to be deposed.